Citation Nr: 1116942	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an effective date earlier than February 22, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board previously adjudicated the Veteran's claim in September 2008.  The Veteran's claim for service connection for Meniere's disease was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision by way of a decision dated in July 2010.  The Court remanded the case for further proceedings consistent with the decision.

The Board wrote to the Veteran, through his attorney representative, in December 2010.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran did not respond to the letter.

The appeal is REMANDED to the Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from March 1966 to December 1969.  He served onboard a hospital ship off the coast of Vietnam for part of his service.  There he attended to wounded, injured and sick patients.  The patients were brought to the ship by helicopter.  Evidence of record establishes that there were extensive helicopter arrivals on the ship.  

The Veteran has been granted service connection for bilateral hearing loss and tinnitus based on noise exposure during service, particularly the helicopters.  He is also seeking service connection for Meniere's disease.  The Veteran has claimed that he suffers from Meniere's based on injuries received in a motor vehicle accident (MVA) while in service.  He also maintains that he suffers from Meniere's disease as a result of his exposure to acoustic trauma during service.  

As noted in the Introduction, the Board previously denied the Veteran's claim in September 2008.  At that time the primary medical evidence of record consisted of the Veteran's service treatment records (STRs), a private evaluation by T. S. Nabity, M.D., dated in May 2005, a letter from Dr. Nabity, dated in July 2005, an evaluation report from A.J. Nissen, M.D., dated in March 2006, a VA ear disease examination report dated in May 2008, and a clinical vestibular/balance evaluation performed under contract for VA at the Boys Town National Research Hospital in June 2008.

In his May 2005 report, Dr. Nabity provided diagnoses of history, examination and audiometry consistent with Meniere's syndrome, and tinnitus secondary to sensorineural hearing loss.  He also stated that the two diagnoses were likely related to acoustic trauma associated with exposure to loud machinery during service.  The report identified the acoustic trauma as working around helicopters.

The RO wrote to Dr. Nabity in June 2005.  The RO asked that Dr. Nabity provide amplifying information to include a definitive diagnosis of Meniere's and to perform and provide documentation of appropriate objective diagnostic testing to confirm any diagnosis of Meniere's.  

Dr. Nabity responded in July 2005.  He said that the diagnosis of Meniere's syndrome for the Veteran was based on his history, symptoms, and physical examination, as well as audiogram.  He stated that it was difficult to provide a diagnosis of Meniere's based on a single examination.  He said objective findings were usually lacking unless the patient was having acute symptoms.  He noted that he could perform certain tests at a point should the Veteran experience acute symptoms.  Dr. Nabity concluded that one difficulty was that normal test results to the tests did not rule out Meniere's syndrome if performed while the patient was asymptomatic.

The report from Dr. Nissen was as a result of a referral from Dr. Nabity.  In short, Dr. Nissen said the Veteran had a lot of noise exposure in the past in Vietnam on a daily basis.  He said he concurred with Dr. Nabity's diagnosis of Meniere's disease.  His report also included data in the form of a number of tests and their results.

The May 2008 VA ear disease examiner reviewed the claims folder, to include the reports from Dr. Nabity and Dr. Nissen.  The VA examiner stated that the Veteran's clinical history seemed consistent with Meniere's but his objective testing did not support this.  The VA examiner went on to conclude that, regardless of this fact, Meniere's disease was not a result of military service or related to military service.  

The report from Boys Town National Research Hospital did not provide a diagnosis of Meniere's disease.  There was evidence of some balance problems but no finding of Meniere's disease.  The Veteran related his symptoms to his MVA in service at the time of the evaluation in June 2008.

The Board denied the claim in September 2008.  The Board found the VA ear disease examiner's opinion to be more probative as it included a review of the evidence of record to include examination of the Veteran.  The reports from Dr. Nabity and Dr. Nissen do not indicate any review of outside medical information.

In any event, the Court found the May 2008 VA examiner's opinion to be inadequate in that the examiner did not provide a supporting rationale for the conclusion.  Further, the opinion did not address whether in-service noise exposure could be a possible cause of Meniere's disease.  The Court vacated the Board's decision with instructions for the Board to remand the case for a new examination.  

In addition to the above, the Board remanded the issue of entitlement to service connection for PTSD in January 2008.  The RO subsequently granted service connection for PTSD by way of a rating decision dated in August 2008.  The Veteran submitted a statement, received in September 2008, wherein he said he wanted VA to consider an earlier effective date for service connection.  He said that his records indicated that he had filed a claim for [service connection for] PTSD in 1995.  

The RO did not consider the Veteran's submission as a notice of disagreement (NOD); rather, the RO construed it as a new claim and issued a separate rating decision that denied an earlier effective date in July 2009.  

The Board notes that the Court has found that there is no freestanding claim for an earlier effective date.  Once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

The Veteran's submission in this case was a NOD with a downstream element of the grant of service connection for PTSD.  See Grantham v. Brown, 114 F.3d 1156-57; see also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (Five elements to a service connection claim).  The Veteran disagreed with the effective date element of the August 2008 rating decision; he did not submit a new claim.  Thus, he should have been issued a statement of the case (SOC) rather than having a separate adjudication of the effective date issue.  

The Veteran's NOD is adequate and timely.  38 C.F.R. §§ 20.201, 20.302 (2010).  He must therefore be issued a SOC in response to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be issued on the issue involving entitlement to an earlier effective date for service connection for PTSD unless the Veteran's claim is resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated/evaluated him for his claimed Meniere's diseased since service.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above, the RO should arrange for the Veteran to be scheduled for an examination by a physician with the appropriate expertise to assess the claim.  The claims folder must be reviewed by the examiner as part of the overall examination.  A copy of this remand must also be provided to the examiner.  All indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner and the results included in the examination report.

The examiner is advised the Veteran alleges he suffers from Meniere's disease due to acoustic trauma and/or residuals of a MVA in service.  The Veteran has received two private evaluations as to whether he has Meniere's disease and whether the disease is related to his military service.  The Veteran has also had a VA examination where the examiner found that, if the Veteran had Meniere's disease it was not related to his military service.  

The examiner is further advised that the Court determined the VA examiner's opinion was inadequate because they did not include any supporting rationale for their conclusion.

The examiner is requested to provide an opinion whether there is a 50 percent probability or greater (at least as likely as not) that any diagnosed Meniere's disease can be related to the Veteran's service.  The report of examination must include the complete rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)


3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue of entitlement to service connection for Meniere's disease.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

6.  The RO must issue a SOC addressing the issue of entitlement to an earlier effective date for service connection for PTSD unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


